DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/01/2021 has been entered.

Remarks
This communication is in response to the Applicant’s Amendment filed on 03/01/2021 in response to the Final rejection mailed on 01/01/2021 with the Response After Final Action. Claims 1-20 were pending in this application. Claims 1, 8, 11 and 18 has been amended. Claims 1-20 remain pending on current application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was filed after the mailing date of the Final Rejection on 01/01/2021.  The submission is in 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13 and 15-120 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen as published on US 20120092348 A1 hereinafter “McCutchen” in view of Tico et al. as published on US 20130329087 A1 hereinafter referred to as "Tico".

Regarding Claim 1 (Currently Amended), McCutchen discloses a user equipment (UE), the UE (0027; “[0027] … effective playback of immersive movies at an observer's computing device, which may be a computer or any other computer-controlled display and is referred to generically as a computer.”) comprising:
a receiver configured to receive a three-hundred sixty degree video including a plurality of frames the three-hundred sixty degree video including metadata that indicates a plurality of regions of interest in a key frame of the plurality of frames  (0026 and 0062; Figures 2, 6 and  7; “[0026] … the extraction of a region of interest for viewing. … it can include any soundtracks, metadata such as URL links and media objects or layers which are particular to that direction.”, step 606, step 612 and step 702);
a display configured to display a portion of a frame, of the plurality of frames, corresponding to a position of a current viewpoint of the UE within the three-hundred sixty degree video (0045 and 0046; Figure 5; wherein the frame 502 is portion of the plurality frame (Movie Frames) 503, and 504 is a portion of frame 501; also wherein ‘display 500’ displaying ‘first frame 502’ and ‘sequence of frames 503’);
processor configured to:
control the display to display a pointer that indicates a region of interest among the plurality of regions of interest, where the pointer (pointers in figs 4 and 5) is displayed within the current viewpoint within the three-hundred sixty degree video (0066; Figure 7; Figure 7 ‘step 712’, “[0066] … It will be appreciated that the availability of one or more other selectable view tracks may be indicated to the observer in a number of ways, such as by displaying static icons representing the tracks or moving visual indications in the immersive image, representing the centers or edges of the fields of view of the ROIs in the other tracks, or other indications of the objects of interest in the other tracks.”); and
perform an action to re-position the current viewpoint of the UE from the portion of the frame to the region of interest in the key frame indicated by the metadata of the three-hundred sixty degree video (0070-0073; Figure 7; transitioning back from a manual ROI to a predefined ROI, see also, steps 720 and 722).
at least one frame of the plurality of frames including at least one high dynamic range (HDR) image and at least one standard dynamic range (SDR) image.
Tico, in the same field of endeavor, shows at least one frame of the plurality of frames including at least one high dynamic range (HDR) image and at least one standard dynamic range (SDR) image (0021, 0030-0031, 0035-0037 and 0044-0045; Figures 1, 4 and 5; “[0021] FIG. 1 is a block diagram illustrating an imaging device 110 that may be used for capturing HDR images. In this example, the imaging device 110 includes a gyroscope 112 to determine rotational orientation data and an accelerometer 113 to detect translational movement. The imaging device 110 as illustrated is configured to capture an HDR image of a scene (in this example, mountain 120) by capturing a sequence of three or more standard dynamic range (SDR) frames. Because the SDR images are taken as a sequence, movement of the imaging device 110 may occur even during the short time between successive SDR frames. The gyroscope 112 may be used to detect rotation of the imaging device about any of the X, Y, or Z axes. ”).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the plurality of frames including at least one high dynamic range (HDR) image and at least one standard dynamic range (SDR) image as shown by Tico in to the McCutchen’s media viewing application to increase user satisfaction by combining image taken with different exposure settings (please see, Tico paragraph [0003]-[0004]). 
In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner is not proposing a bodily incorporation of McCutchen prior art and Tico prior art, rather the Examiner is combining the methodology of Tico prior art to the teaching of McCutchen prior art.

Regarding Claim 2 (Previously Presented), McCutchen shows wherein the processor configured to perform the action to re-position the UE  on the region of interest at a set number of frames prior to displaying of the key frame (0072-0073; Figure 7; wherein transition takes multiple frames).

Regarding Claim 3 (Previously Presented), McCutchen shows wherein the processor is further configured to: 
identify the current viewpoint of the UE within the frame of the plurality of frames (0066-0067; Figure 7; ‘steps 710’ and ‘step 712’); and 
0072; Figure 7; ‘step 722’, wherein the transition takes multiple frames).

Regarding Claim 5 (Previously Presented), McCutchen shows wherein the action includes a trajectory of a user viewpoint through at least two of the plurality of frames (Figures 1-5; wherein the region of interest comprises a trajectory of a viewpoint of a user through at least two of the plurality of frames). 

Regarding Claim 6 (Previously Presented), McCutchen shows wherein the processor is further configured to move the current viewpoint of the UE along the trajectory (0068; Figure 7; ‘step 714’, wherein moving the first region of the frame of the device along the trajectory).
Regarding Claim 7 (Original), Tico shows wherein each frame of the plurality of frames includes a plurality of images stitched together to form a stitched image (0046) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the image stitching function as shown by Tico in to the McCutchen’s media viewing application to form a stitched image in order to increase the user experience satisfaction while viewing region of interest to yield predictable results and needed to combine images to make 360 degrees. 

Regarding Claim 8 (Currently Amended), Tico shows wherein the stitched image for the at least one frame of the plurality of frames includes the at least one HDR image and the at least one SDR image (0021, 0031 and 0045).
Claim 1 motivation to combine Tico prior art to McCutchen prior art is still applicable to claim 8.

Regarding Claim 9 (Original), Tico shows wherein the processor (0040 and 0042; Figure 6) is configured to: 
determine whether the display supports HDR or SDR (0036); and 
control the display to display the at least one HDR image when the display supports HDR and display the at least one SDR image when the display supports SDR (0036).
Claim 1 motivation to combine Tico prior art to McCutchen prior art is still applicable to claim 9.

Regarding Claim 10 (Original), Tico shows wherein the processor is further configured to:
perform tone mapping on the at least one SDR image when the display supports HDR (0004); and 
perform inverse tone mapping on the at least one HDR image when the display supports SDR (0004).

Regarding Claim 11 (Currently Amended), Method claim 11 is drawn to the method of using the corresponding device claim as claimed in claim 1. Therefore, method claim 11 corresponds to device claim 1 and is rejected for same reasons of obviousness as used above.

Regarding Claim 12 (Previously Presented), Method claim 12 is drawn to the method of using the corresponding device claim as claimed in claim 2. Therefore, method claim 12 is rejected for same reasons of obviousness as used above.

Regarding Claim 13 (Previously Presented), Method claim 13 is drawn to the method of using the corresponding device claim as claimed in claim 3. Therefore, method claim 13 is rejected for same reasons of obviousness as used above.

Regarding Claim 15 (Original), Method claim 15 is drawn to the method of using the corresponding device claim as claimed in claim 5. Therefore, method claim 15 is rejected for same reasons of obviousness as used above.

Regarding Claim 16 (Previously Presented), Method claim 16 is drawn to the method of using the corresponding device claim as claimed in claim 6. Therefore, method claim 16 is rejected for same reasons of obviousness as used above.

Regarding Claim 17 (Original), Method claim 17 is drawn to the method of using the corresponding device claimed in claim 7. Therefore method claim 17 

Regarding Claim 18 (Previously Presented), Method claim 18 is drawn to the method of using the corresponding device claimed in claim 8. Therefore method claim 18 corresponds to apparatus of claim 8 and is rejected for same reasons of obviousness as used above.

Regarding Claim 19 (Previously Presented), Method claim 19 is drawn to the method of using the corresponding device claimed in claim 9. Therefore method claim 19 corresponds to apparatus of claim 9 and is rejected for same reasons of obviousness as used above.

Regarding Claim 20 (Previously Presented), Method claim 20 is drawn to the method of using the corresponding device claimed in claim 10. Therefore method claim 20 corresponds to apparatus of claim 7 and is rejected for same reasons of obviousness as used above.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen in view of Tico as applied to claims 1 and 11 above, in view of Mei et al. published on 20120095825 hereinafter referred to as “Mei”.
Regarding Claim 4 (Previously Presented), McCutchen in view of Tico shows the UE of claim 1 as shown in the rejection to claim 1 above. McCutchen further shows wherein the pointer is displayed at time prior to displaying key frame (0066; Figure 7; Figure 7 ‘step 712’, “[0066] … by displaying … visual indications …”); and 
wherein the metadata is extracted on the key frame prior to displaying the key frame (0046; Figure 5; “[0046] … with the Stabilization offsets applied to normalize the immersive image before the ROI selection is made.”).
McCutchen in view of Tico failed to show wherein the metada of at least one of the plurality of regions of interest in the key frame includes advertisement data.
Mei, however, shows ,in the same field of endeavor, that wherein the metada of at least one of the plurality of regions of interest in the key frame includes advertisement data (0033, 0047 and 0050; Figures 3 and 5; “[0033] … FIG. 3 shows user evaluation of suggested regions of interest in video to determine if they represent appropriate locations for placement of an advertisement. The evaluation indicates which of the suggested regions of interest the user believes are appropriate for an advertisement, or which of the suggested regions of interest were appropriately suggested.”; see also block 512 and 518) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to apply the use of metadata for advertisement purpose as shown by Mei in to the McCutchen’s Semi-Automatic Navigation system in view of Tico’s high dynamic range image registration using motion sensor data in order to utilize and improve the user focus to the region of interest and yield a predictable result. 
Regarding Claim 14 (Currently Amended), Method claim 14 is drawn to the method of using the corresponding device claim as claimed in claim 4. Therefore method claim 14 is rejected for same reasons of obviousness as used above.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Tico is not combinable with McCutchen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Examiners Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482